FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50312

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00437-PA

  v.
                                                 MEMORANDUM *
JAVIER REYES RAMOS, a.k.a. Javier
Reyes, a.k.a. Santiago Carillo Romero,
a.k.a. Jesus Ruiz,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Javier Reyes Ramos appeals from his guilty-plea conviction and 46-month

sentence for being an illegal alien found in the United States following deportation,

in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Ramos’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. Ramos has filed pro se

supplemental opening and reply briefs and the government has filed an answering

brief.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    11-50312